Mr. Presiding Justice McSurely delivered the opinion of the court. 6. Trusts, § 230*—when credit for interest improperly allowed. Credit for an overcharge for interest based on an allowance improperly made to trustee should not be allowed. 7. Equity, § 431*—when rights waived by failure to object or except. In a suit by the beneficiaries of a will against the trustee for an accounting which is referred to a master to take account of the trust property, where complainants make no objection before the master as to certain items of credit and no exceptions to the court to the allowance of these items, they cannot be questioned on appeal. 8. Trusts, § 221*—when trustee not entitled to credit for difference between the amounts collected and amounts for which sale could be made. In a suit by the beneficiaries under a will against the trustee for an accounting where it appeared that defendant sold accounts of the estate, hut that the beneficiaries objected to the sale on the ground of the amount received therefor, and that thereupon the trustee recalled the sale and subsequently was able to collect only a smaller amount, he is not entitled to a credit for the difference between the amount for which the accounts could have been sold by him and the amount collected. 9. Trusts, § 233*—when investment not exercise of reasonable discretion. Evidence examined and held to show that an investment claimed by the trustee to have been made in securities of a foreign corporation was not proven, if made, was not in exercise of sound judgment and reasonable discretion.